Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 15, 2019

                                     No. 04-18-00252-CR

                                    Benjamin ESCOBEDO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4634
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
       On December 27, 2018, this court issued its opinion in this appeal. Appellant did not file
a motion for reconsideration or rehearing en banc. On May 8, 2019, the court of criminal appeals
refused appellant’s pro se petition for discretionary review. On June 6, 2019, appellant filed a
motion to amend the judgment, which this court denied on June 14, 2019. The mandate issued on
June 17, 2019.

       On July 9, 2019, appellant filed a motion for en banc reconsideration of his motion to
amend the judgment. Because the mandate in this cause has issued, we lack jurisdiction to
consider appellant’s motion. See TEX. R. APP. P. 19.3. Accordingly, appellant’s motion is
DISMISSED for lack of jurisdiction.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court